DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: cross sectional area 54 of an adjacent channel in line 15 of page 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2-13 objected to because of the following informalities:  
“A cutting tool” in line 1 of claims 2-13. For examination purposes, “a cutting tool” will be interpreted as “the cutting tool” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively” in claims 1, 10, 14, and 15 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation "flutes" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 and 11-13 are rejected due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US20140255116) in view of Qi (CN104551178).
Regarding claim 1, Myers teaches a cutting tool (10) comprising: an elongate body having a first (14) and a second end (24) and a rotational axis (A) extending through said first (14) and said second end (24) of said elongate body (See Fig. 1 depicting the elongate body, the first end 14, and second end 24), said second end (24) of said elongate body defining a cutting edge (28) (See Fig. 1 depicting the cutting edge 28 on the second end 24), said elongate body defining a bore (18) which extends along said rotational axis (A) such that in use of the cutting tool (10) (See Fig. 2), a flow of coolant flows through said bore (18) from a pressurized coolant source in a direction from said first end (14) of said elongate body towards said second end (24) of said elongate body (See Fig. 2 and paragraph 0021 describing the flow of coolant), said elongate body defining a plurality of channels (36, 38) in fluid communication with said bore (18) (See Fig. 2 and paragraph 0026 describing the fluid communication), said channels (36, 38) extending from a downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the downstream termination and channels 36, 38 and paragraph 0026), said elongate body defining a plurality of flutes (17) which during relative rotation of the cutting tool (10) relative to the workpiece and in use of the cutting tool (10), facilitates a further flow of said coolant and the chips removed from the workpiece by said cutting edge (28), through said plurality of flutes (17) towards said first end (14) of said elongate body (See Fig. 1 depicting the flutes); and said bore (18) being straight and having a relatively large cross sectional area for inhibiting undue restriction of said flow of coolant and such that a spiral flow of coolant is avoided so that a pressure of the coolant from the pressurized coolant source does not dissipate substantially during said flow of coolant through said bore (18) to said vicinity of said cutting edge (28) (See Fig. 2 depicting the bore as straight and inherently has a cross sectional area). Although Myers teaches the cutting tool can be made of a material with similar characteristics and properties of steel (See paragraph 0037), Myers does not specifically teach the cutting tool is generated from a carbide blank.

    PNG
    media_image1.png
    784
    882
    media_image1.png
    Greyscale

Modified Fig. 2 of Myers (US20140255116)
Qi teaches the cutting tool is generated from a carbide blank (See paragraph 0010 describing the cutting tool is made of carbide)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting tool of Myers to be made from a carbide blank, as taught by Qi. Doing so would provide higher productivity, higher machining security, and resistance to wear from machining (See paragraph 0004).
a cutting tool (10) as set forth in claim 1, Myers further teaches wherein said elongate body is of cylindrical configuration (See Fig 1 and 5 depicting the elongate body as cylindrical).
	Regarding claim 3, Myers as modified teaches a cutting tool (10) as set forth in claim 1, Myers further teaches wherein said first end (14) of said elongate body defines a shank (12) (See Fig. 1)
	Regarding claim 4, Myers as modified teaches a cutting tool (10) as set forth in claim 1, Myers further teaches wherein said bore (18) is disposed coaxially relative to said rotational axis (A) (See Fig. 2).
	Regarding claim 5, Myers as modified teaches a cutting tool as set forth in claim 1, Myers further teaches wherein said bore (18) has a uniform cross sectional area from said first end (14) of said elongate body to said downstream termination of said bore (18) (See modified Fig. 2 depicting the bore 14 and downstream termination).
	Regarding claim 6, Myers as modified teaches a cutting tool (10) as set forth in claim 1, Myers further teaches wherein each channel of said plurality of channels (36, 38) has a uniform cross sectional area from said downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the plurality of channels and the downstream termination).
	Regarding claim 7, Myers as modified teaches a cutting tool (10) as set forth in claim 1, Myers further teaches wherein each channel of said plurality of channels (36, 38) has a cross sectional area which is equal to a cross sectional area of an adjacent channel (See Fig. 2 and 5 depicting the plurality of channels having the same dimensions).
a cutting tool (10) as set forth in claim 7. Myers fails to specifically teach wherein a sum of said cross sectional areas of all of said channels of said plurality of channels is equal to a cross sectional area of said bore.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide cross sectional areas of all channels to sum up to the cross sectional area of said bore in order to maintain the pressure of the coolant through the cutting tool, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 9, Myers as modified teaches a cutting tool (10) as set forth in claim 1. However, Myers fails to specifically teach wherein each flute of said plurality of flutes is formed with a maximum cross sectional area while maintaining structural integrity of said elongate body so that each of said flutes avoids exposure of said bore while permitting a maximum evacuation of the chips by said further flow of coolant.
	However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each flute with a maximum cross sectional area while maintaining structural integrity of said elongate body in order to save manufacturing costs, provide the greatest clearance for chips and coolant, and maintain the strength of the cutting tool, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See 103 rejection of claim 8).
	Regarding claim 10, Myers as modified teaches a cutting tool (10) as set forth in claim 1, Myers further teaches wherein each flute of said plurality of flutes (17) has a relatively large cross sectional area in the absence of any adjacent spiral coolant bores so that the chips are easily evacuated by said further flow of coolant from said cutting edge (28) through said flutes (17) towards said first end (14) of said elongate body (See Fig 1 and 2 depicting the cutting tool absent of spiral coolant bores).
	Regarding claim 12, Myers as modified teaches a cutting tool (10) as set forth in claim 1, Myers further teaches wherein said elongate body defines a flute rib between each adjacent flute (17), each flute rib being stronger due to an absence of a coolant bore extending spirally therethrough (See modified Fig. 1 depicting the flute rib and Fig. 2 depicting an absence of a spiral coolant bore).

    PNG
    media_image2.png
    786
    669
    media_image2.png
    Greyscale

Modified Fig. 1 of Myers (US20140255116)

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US20140255116) in view of Qi (CN104551178) as applied to claim 1 above, and further in view of Leblanc (US20180281085).
Regarding claim 11, Myers as modified teaches a cutting tool as set forth in claim 1. Myers fails to specifically teach wherein each flute of said plurality of flutes defines an angle less than 30 degrees relative to said rotational axis thereby reducing a distance travelled by the chips evacuated by said further flow of coolant and the chips from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant is minimized thus reducing any possibility of breakage of the cutting tool.
	Leblanc teaches wherein each flute of said plurality of flutes (5) defines an angle less than 30 degrees relative to said rotational axis (A) thereby reducing a distance travelled by the chips evacuated by said further flow of coolant and the chips from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant is minimized thus reducing any possibility of breakage of the cutting tool (See Fig. 2, paragraph 0006 describing the angle being in the range of 15 to 50 degrees, and paragraph 0042 describing the angle aids in removing chips easily and reduces/limits friction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myers to provide a plurality of flutes defining an angle less than 30 degrees, as taught by Leblanc. Doing so would provide ease in removing chips and reduce/limit friction (See paragraph 0042).
Regarding claim 13, Myers as modified a cutting tool as set forth in claim 1, Myers further teaches wherein said bore (18) permits a generation of a variety of angular dispositions of said flute (17) along said elongate body because a requirement to follow any spiral bore is avoided (See Fig. 1 and 2 depicting the bore and flutes); Myers as modified fails to specifically teach each flute of said plurality of flutes defines an angle less than 30 degrees relative to said rotational axis thereby reducing a distance travelled by the chips evacuated by said further flow of coolant from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant by the chips is minimized thus reducing any possibility of breakage of the cutting tool.
Leblanc teaches each flute of said plurality of flutes (5) defines an angle less than 30 degrees relative to said rotational axis (A) thereby reducing a distance travelled by the chips evacuated by said further flow of coolant and the chips from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant is minimized thus reducing any possibility of breakage of the cutting tool (See Fig. 2, paragraph 0006 describing the angle being in the range of 15 to 50 degrees, and paragraph 0042 describing the angle aids in removing chips easily and reduces/limits friction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myers to provide a plurality of flutes defining an angle less than 30 degrees, as taught by Leblanc. Doing so would provide ease in removing chips and reduce/limit friction (See paragraph 0042).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US20140255116) in view of Qi (CN104551178).
Regarding claim 14, Myers teaches Regarding claim 1, Myers teaches a cutting tool (10) comprising: an elongate body having a first (14) and a second end (24) and a rotational axis extending through said first (14) and said second end (24) of said elongate body (See Fig. 1 depicting the elongate body, the first end 14, and second end 24), said second end (24) of said elongate body defining a cutting edge (28) (See Fig. 1 depicting the cutting edge 28 on the second end 24), said elongate body defining a bore (18) which extends along said rotational axis (A) such that in use of the cutting tool (10) (See Fig. 2), a flow of coolant flows through said bore (18) from a pressurized coolant source in a direction from said first end (14) of said elongate body towards said second end (24) of said elongate body (See Fig. 2 and paragraph 0021 describing the flow of coolant), said elongate body defining a plurality of channels (36,38) in fluid communication with said bore (18) (See Fig. 2 and paragraph 0026 describing the fluid communication), said channels (36, 38)extending from a downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the downstream termination and channels 36, 38 and paragraph 0026), said elongate body defining a plurality of flutes (17) which during relative rotation of the cutting tool (10) relative to the workpiece and in use of the cutting tool (10), facilitates a further flow of said coolant and the chips removed from the workpiece by said cutting edge (28), through said plurality of flutes (17) towards said first end (14) of said elongate body (See Fig. 1 depicting the flutes); and said bore (18) being straight and having a relatively large cross sectional area for inhibiting undue restriction of said flow of coolant and such that a spiral flow of coolant is avoided so that a pressure of the coolant from the pressurized coolant source does not dissipate substantially during said flow of coolant through said bore (18) (See Fig. 2 depicting the bore as straight and inherently has a cross sectional area); and each flute of said plurality of flutes (17) having a relatively large cross sectional area in the absence of any adjacent spiral coolant bores so that the chips are easily evacuated by said further flow of coolant from said cutting edge (28) through said flutes (17) towards said first end (14) of said elongate body (See Fig 1 and 2 depicting the cutting tool absent of spiral coolant bores). Although Myers teaches the cutting tool can be made of a material with similar characteristics and properties of steel (See paragraph 0037), Myers does not specifically teach the cutting tool is generated from a carbide blank.
Qi teaches the cutting tool is generated from a carbide blank (See paragraph 0010 describing the cutting tool is made of carbide)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cutting tool of Myers to be made from a carbide blank, as taught by Qi. Doing so would provide higher productivity, higher machining security, and resistance to wear from machining (See paragraph 0004).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Myers (US20140255116) in view of Qi (CN104551178) and Leblanc (US20180281085).
Regarding claim 15, Myers teaches a cutting tool (10) comprising: an elongate body having a first (14) and a second end (24) and a rotational axis (A) extending through said first (14) and said second end (24) of said elongate body (See Fig. 1 depicting the elongate body, the first end 14, and second end 24), said second end (24) of said elongate body defining a cutting edge (28) (See Fig. 1 depicting the cutting edge 28 on the second end 24), said elongate body defining a bore (18) which extends along said rotational axis (A) such that in use of the cutting tool (10) (See Fig. 2), a flow of coolant flows through said bore (18) from a pressurized coolant source in a direction from said first end (14) of said elongate body towards said second end (24) of said elongate body (See Fig. 2 and paragraph 0021 describing , said elongate body defining a plurality of channels (36,38) in fluid communication with said bore (18) (See Fig. 2 and paragraph 0026 describing the fluid communication), said channels (36, 38)extending from a downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the downstream termination and channels 36, 38 and paragraph 0026), said elongate body defining a plurality of flutes (17) which during relative rotation of the cutting tool (10) relative to the workpiece and in use of the cutting tool (10), facilitates a further flow of said coolant and the chips removed from the workpiece by said cutting edge (28), through said plurality of flutes (17) towards said first end (14) of said elongate body (See Fig. 1 depicting the flutes); and said bore (18) being straight and having a relatively large cross sectional area for inhibiting undue restriction of said flow of coolant and such that a spiral flow of coolant is avoided so that a pressure of the coolant from the pressurized coolant source does not dissipate substantially during said flow of coolant through said bore (18) to a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the bore as straight and inherently has a cross sectional area); said elongate body being of cylindrical configuration (See Fig 1 and 5 depicting the elongate body as cylindrical); said first end (14) of said elongate body defining a shank (12) (See Fig. 1); said bore (18) being disposed coaxially relative to said rotational axis (A) (See Fig. 2); said bore (18) having a uniform cross sectional area from said first end (14) of said elongate body to said downstream termination of said bore (18) (See modified Fig. 2 depicting the bore 14 and downstream termination); each channel of said plurality of channels (36, 38) having a uniform cross sectional area from said downstream termination of said bore (18) towards a vicinity of said cutting edge (28) (See modified Fig. 2 depicting the plurality of channels and the downstream termination); each channel of said plurality of channels (36, 38) having a cross sectional area which is equal to a cross sectional area of an adjacent channel (See Fig. 2 and 5 depicting the plurality of channels having the same dimensions); each flute of said plurality of flutes (17) has a relatively large cross sectional area in the absence of any adjacent spiral coolant bores so that the chips are easily evacuated by said further flow of coolant from said cutting edge (28) through said flutes (17) towards said first end (14) of said elongate body (See Fig 1 and 2 depicting the cutting tool absent of spiral coolant bores); said elongate body defining a flute rib between each adjacent flute (17), each flute rib being stronger due to an absence of a coolant bore extending spirally therethrough (See modified Fig. 1 depicting the flute rib and Fig. 2 depicting an absence of a spiral coolant bore); said bore (18) permitting a generation of a variety of angular dispositions of said flute (17) along said elongate body because a requirement to follow any spiral bore is avoided (See Fig. 1 and 2 depicting the bore and flutes). However, Myers fails to specifically teach wherein a sum of said cross sectional areas of all of said channels of said plurality of channels being equal to a cross sectional area of said bore, each flute of said plurality of flutes is formed with a maximum cross sectional area while maintaining structural integrity of said elongate body so that each of said flutes avoids exposure of said bore while permitting a maximum evacuation of the chips by said further pressure of coolant, each flute of said plurality of flutes defining an angle less than 30 degrees relative to said rotational axis thereby reducing a distance travelled by the chips evacuated by said further pressure flow of coolant and the chips from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant is minimized thus reducing any possibility of breakage of the cutting tool.

	Although Myers does not specifically teach each flute of said plurality of flutes is formed with a maximum cross sectional area while maintaining structural integrity of said elongate body so that each of said flutes avoids exposure of said bore while permitting a maximum evacuation of the chips by said further pressure of coolant,  it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide each flute with a maximum cross sectional area while maintaining structural integrity of said elongate body in order to save manufacturing costs, provide the greatest clearance for chips and coolant, and maintain the strength of the cutting tool, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (See 103 rejection of claim 8).
Furthermore, Leblanc teaches wherein each flute of said plurality of flutes (5) defines an angle less than 30 degrees relative to said rotational axis (A) thereby reducing a distance travelled by the chips evacuated by said further flow of coolant and the chips from said cutting edge to said first end of said elongate body so that any blockage of said further flow of coolant is minimized thus reducing any possibility of breakage of the cutting tool (See Fig. 2, paragraph 0006 describing the angle being in the range of 15 to 50 degrees, and paragraph 0042 describing the angle aids in removing chips easily and reduces/limits friction)
.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qi (CN104551178) in view of Li (CN203830815).
Regarding claim 16, Qi teaches a cutting tool for cutting a hole in a workpiece, said cutting tool comprising: an elongate body having a first and a second end (See modified Fig. 1 depicting the elongate body having a first and second end): said elongate body being fabricated from a carbide blank which defines at least 3 helical coolant channels (4) (See Fig. 1 depicting the three helical coolant channels 4 and paragraph 0004 describing the tool being made of carbide), said channels (4) being disposed angularly relative to a rotational axis of said elongate body for subsequently permitting machining of a flute between each adjacent channel (See modified Fig. 1  depicting the rotational axis and channels 4 and paragraph 0013 describing the channels 4 being angular relative to a rotational axis); each flute guiding a flow of chips and coolant therethrough as the chips are cut from the workpiece during cutting of the hole in the workpiece (See modified Fig. 1 depicting the flutes); and said channels being disposed at an angle (α) (See Fig. 1 and paragraph 0013). Qi fails to specifically teach the angle is within a range of 1 to 25 degrees relative to said rotational axis for minimizing the distance travelled by the chips through said flutes during evacuation thereof thereby inhibiting blockage of said flutes by the chips.

    PNG
    media_image3.png
    565
    962
    media_image3.png
    Greyscale

Modified Fig. 1 of Qi (CN104551178)
Li teaches channels (3) being disposed at an angle within a range of 1 to 25 degrees relative to said rotational axis for minimizing the distance travelled by the chips through said flutes during evacuation thereof thereby inhibiting blockage of said flutes by the chips. See modified Fig. 1 depicting the rotational axis and flutes and paragraph 0008 describing the channels 3 being disposed at an angle of 20-30 degrees. 

    PNG
    media_image4.png
    565
    983
    media_image4.png
    Greyscale

Modified Fig. 1 of Li (CN203830815)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Qi to provide channels disposed at an angle within a range of 1 to 25 degrees, as taught by Li. Doing so would increase the manufacturability of the channels and ease the travel of coolant through the cutting tool. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722